Citation Nr: 1824935	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increase rating for bilateral pes planus, currently rated as 50 percent disabling, to include consideration on an extraschedular basis.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1961 to April 1965.

This matter comes before the Board of Veterans Appeals (Board) on appeal from June 2007 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York New York.  

In February 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In May 2014 and September 2016, the Board remanded the appeal for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus manifestations are contemplated by the rating criteria.

2.  The Veteran is unemployable due to his service-connected disabilities. 




CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased rating for bilateral pes planus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321.

2.  The criteria for a grant of TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating - Bilateral Pes Planus 

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a September 2016 decision, the Board granted a 50 percent rating for the Veteran's bilateral pes planus under Diagnostic Code 5276.  That maximum schedular rating contemplates pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliance,.

The Board finds that the Veteran has not identified, nor does the record reflect, any symptoms as a result of his bilateral pes planus that are not contemplated by the schedular rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Accordingly, a higher rating on an extraschedular basis is not warranted. 

TDIU

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether or not there is one 60 percent disability or one 40 percent disability, disabilities that affect a single body system, e.g. orthopedic, digestive, respiratory, will be considered as one disability.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  The Veteran is receipt of an 80 percent combined rating for the entire period on appeal.  Additionally, the Veteran's pes planus is rated as 50 percent disabling.  Thus, the schedular requirements for a TDIU are met. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran was afforded a VA examination in April 2017, in which the VA examiner stated that the Veteran's pes planus negatively impacts his employability, as he has difficulty standing and walking.  The Veteran was afforded another VA examination in April 2017 to examine his sinusitis and oral fistula.  This examiner opined that these service-connected disabilities would have a negative impact on the Veteran's employability because he would need to stop working to receive treatment when he has breathing problems.  For these reasons, the Board finds that the Veteran is unemployable due to his service connected disabilities.  Entitlement to a TDIU is granted. 


ORDER

Entitlement to a rating in excess of 50 percent for bilateral pes planus is denied. 

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


